FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 19, 2022

                                       No. 04-22-00195-CV

                                       Glenn A. ROUSCH,
                                            Appellant

                                                  v.

                                         Robert TAYLOR,
                                             Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2021CV03286
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due July 11, 2022. Neither the brief nor a motion for
extension of time has been filed. We order appellant to file, on or before July 29, 2022, his
appellant’s brief and a written response reasonably explaining (1) his failure to timely file the
brief and (2) why appellee is not significantly injured by appellant’s failure to timely file a brief.
If appellant fails to file a brief and the written response by the date ordered, his appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court